
	

113 S883 IS: Domestic Refugee Resettlement Reform and Modernization Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 883
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reform and modernize domestic refugee resettlement
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Refugee Resettlement Reform
			 and Modernization Act of 2013.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The United States
			 has enhanced and accelerated its efforts to resettle Iraqi refugees since
			 2007.
			(2)Resettlement in the United States remains
			 an important option for refugees around the world that lack any other durable
			 solution.
			(3)Many of these
			 refugees are victims of torture and persecution, or were forced to flee because
			 of support they gave to American military, government, or media
			 operations.
			(4)Refugees are often
			 a product of human rights atrocities and war, making them likely to have
			 suffered traumatic events which require the United States to offer them
			 protection and meet their needs once they arrive here.
			(5)In fiscal year 2012, a total of 58,238
			 refugees were resettled in the United States, including 12,163 from
			 Iraq.
			(6)Upon arrival in
			 the United States, refugees are entitled to cash and medical assistance for up
			 to 36 months and access to social services, such as job placement, from the
			 Office of Refugee Resettlement, but refugees actually receive only 8 months of
			 cash and medical assistance.
			(7)When given adequate support through the
			 resettlement system, refugees can successfully become self-sufficient and
			 contribute positively to their communities.
			(8)Additional resources and better data could
			 strengthen refugee services and better respond to the need of highly vulnerable
			 refugees.
			(9)Funding formulas used by the Office of
			 Refugee Resettlement are retroactive in nature, using refugee admission data
			 from up to 3 prior years, so that large increases in refugee admissions are not
			 adequately reflected in the amount of resources provided by the Office.
			(10)United States
			 resettlement policy assumes refugees will be able to quickly become
			 self-sufficient, while specifically offering resettlement to individuals who
			 have specific vulnerabilities that inhibit their ability to achieve
			 self-sufficiency and integrate into society.
			(11)Some refugees
			 will have mental health difficulties associated with trauma or torture and this
			 is a significant barrier to self-sufficiency and integration into a community
			 when it is not addressed with adequate and appropriate services.
			(12)Secondary
			 migration is not properly tracked, and resources are not available for States
			 and agencies experiencing high levels of secondary migration.
			(13)Refugee services
			 are provided by national resettlement agencies, community based organizations,
			 charities, and nonprofit organizations and coordinated locally by State refugee
			 programs, and all the organizations should be supported in their mission to
			 provide refugee services.
			3.DefinitionsIn this Act:
			(1)Assistant
			 secretaryThe term Assistant Secretary means the
			 Assistant Secretary of Health and Human Services for Refugee and Asylee
			 Resettlement.
			(2)Community based
			 organizationThe term community based organization
			 means a nonprofit organization providing a variety of social, health,
			 educational and community services to a population that includes refugees
			 resettled into the United States.
			(3)National
			 resettlement agencyThe term national resettlement
			 agency means voluntary agencies contracting with the Department of State
			 to provide sponsorship and initial resettlement services to refugees entering
			 the United States.
			4.Assessment of the
			 refugee domestic resettlement program
			(a)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 regarding the effectiveness of the domestic refugee resettlement programs
			 operated by the Office of Refugee Resettlement.
			(b)Matters To be
			 studiedIn the study required under subsection (a), the
			 Comptroller General shall determine and analyze—
				(1)how the Office of
			 Refugee Resettlement defines self-sufficiency and if this definition is
			 adequate in addressing refugee needs in the United States;
				(2)the effectiveness
			 of Office of Refugee Resettlement programs in helping refugees to meet
			 self-sufficiency and integration;
				(3)the Office of
			 Refugee Resettlement’s budgetary resources and project the amount of additional
			 resources needed to fully address the unmet needs of refugees with regard to
			 self-sufficiency and integration;
				(4)the role of
			 community based organizations in serving refugees in areas experiencing a high
			 number of new refugee arrivals;
				(5)how community
			 based organizations can be better utilized and supported in the Federal
			 domestic resettlement process; and
				(6)recommended
			 statutory changes to improve the Office of Refugee Resettlement and the
			 domestic refugee program in relation to the matters analyzed under paragraphs
			 (1) through (5).
				(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit the results of the study required under subsection (a) to
			 Congress.
			5.Elevation of the
			 Office of Refugee Resettlement
			(a)In
			 generalSection 411(a) of the Immigration and Nationality Act (8
			 U.S.C. 1521(a)) is amended to read as follows:
				
					(a)There is
				established, within the Department of Health and Human Services, the Office of
				Refugee Resettlement (referred to in this chapter as the Office).
				The head of the Office shall be the Assistant Secretary of Health and Human
				Services for Refugee and Asylee Resettlement (referred to in this chapter as
				the Assistant Secretary), who shall be appointed by the President
				and shall report directly to the
				Secretary.
					.
			(b)Conforming
			 amendments
				(1)Immigration and
			 nationality actChapter 2 of title IV of the Immigration and
			 Nationality Act (8 U.S.C. 1521 et seq.) is amended—
					(A)in section 411(b),
			 by striking Director and inserting Assistant
			 Secretary;
					(B)in section 412, by
			 striking Director each place such term appears and inserting
			 Assistant Secretary; and
					(C)in section 413, by
			 striking Director each place such term appears and inserting
			 Assistant Secretary.
					(2)Homeland
			 security act of 2002Section 462 of the Homeland Security Act of
			 2002 (6 U.S.C. 279) is amended by striking Director of the Office of
			 Refugee Resettlement each place such term appears and inserting
			 Assistant Secretary of Health and Human Services for Refugee and Asylee
			 Resettlement.
				(c)ReferencesAny
			 reference to the Director of the Office of Refugee Resettlement in any other
			 Federal law, Executive order, rule, regulation, operating instruction, or
			 delegation of authority, or any document of or pertaining to the Department of
			 Health and Human Services or the Office of Refugee Resettlement that refers to
			 the Director of the Office of Refugee Resettlement, shall be deemed to refer to
			 the Assistant Secretary of Health and Human Services for Refugee and Asylee
			 Resettlement.
			6.Refugee
			 assistance
			(a)Assistance made
			 available to secondary migrantsSection 412(a)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1522(a)(1)) is amended by adding at
			 the end the following:
				
					(C)When providing assistance under this
				section, the Assistant Secretary shall ensure that such assistance is provided
				to refugees who are secondary migrants and meet all other eligibility
				requirements for such
				services.
					.
			(b)Report on
			 secondary migrationSection 412(a)(3) of such Act (8 U.S.C.
			 1522(a)(3)) is amended—
				(1)by striking
			 periodic and inserting annual; and
				(2)by adding at the
			 end the following: At the end of each fiscal year, the Assistant
			 Secretary shall submit a report to Congress that includes States experiencing
			 departures and arrivals due to secondary migration, likely reasons for
			 migration, the impact of secondary migration on States hosting secondary
			 migrants, availability of social services for secondary migrants in those
			 States, and unmet needs of those secondary migrants..
				(c)Amendments to
			 the social services fundingSection 412(c)(1)(B) of such Act (8
			 U.S.C. 1522(c)(1)(B)) is amended—
				(1)by inserting
			 a combination of after based on; and
				(2)by striking the
			 period at the end and inserting the following: , the total number of all
			 other eligible populations served by the Office during the period described who
			 are residing in the State as of the beginning of the fiscal year, and
			 projections on the number and nature of incoming refugees and other populations
			 served by the Office during the subsequent fiscal year..
				(d)Notice and
			 rulemakingNot later than 90 days after the date of the enactment
			 of this Act and not later than 30 days before the effective date set forth in
			 subsection (e), the Assistant Secretary shall issue a proposed rule for a new
			 formula by which grants and contracts are to be allocated pursuant to the
			 amendments made by subsection (c) and solicit public comment.
			(e)Effective
			 dateThe amendments made by this section shall become effective
			 on the first day of the first fiscal year that begins after the date of the
			 enactment of this Act.
			7.Resettlement
			 data
			(a)In
			 generalThe Assistant
			 Secretary shall expand the Office of Refugee Resettlement’s data analysis,
			 collection, and sharing activities in accordance with the requirements under
			 subsections (b) through (e).
			(b)Data on mental
			 and physical medical casesThe Assistant Secretary shall
			 coordinate with the Centers for Disease Control, national resettlement
			 agencies, community based organizations, and State refugee health programs to
			 track national and State trends on refugees arriving with Class A medical
			 conditions and other urgent medical needs. The Assistant Secretary shall
			 utilize initial refugee health screening data, including history of severe
			 trauma, torture, mental health symptoms, depression, anxiety and posttraumatic
			 stress disorder, recorded during domestic and international health screenings,
			 and Refugee Medical Assistance utilization rate data in collecting information
			 under this subsection.
			(c)Data on housing
			 needsThe Assistant Secretary shall partner with State refugee
			 programs, community based organizations, and national resettlement agencies to
			 collect data relating to the housing needs of refugees, including—
				(1)the number of
			 refugees who have become homeless; and
				(2)the number of
			 refugees who are at severe risk of becoming homeless.
				(d)Data on refugee
			 employment and self-SufficiencyThe Assistant Secretary shall
			 gather longitudinal information relating to refugee self-sufficiency,
			 integration, and employment status during the 2-year period beginning 1 year
			 after the refugees' arrival in the United States.
			(e)Availability of
			 dataThe Assistant Secretary shall—
				(1)annually update
			 the data collected under this section; and
				(2)submit an annual
			 report to Congress that contains the updated data.
				8.Guidance
			 regarding refugee placement decisions
			(a)ConsultationThe Secretary of State shall provide
			 guidance to national resettlement agencies and State Refugee Coordinators on
			 consultation with local stakeholders pertaining to refugee resettlement.
			(b)Best
			 practicesThe Secretary of
			 Health and Human Services, in collaboration with the Secretary of State, shall
			 collect from voluntary agencies and State refugee coordinators and disseminate
			 best practices related to the implementation of the guidance on stakeholder
			 consultation on refugee resettlement.
			9.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date that is 90 days after
			 the date of the enactment of this Act.
		
